OPINION
PER CURIAM.
The offense is Sale of Heroin; the punishment, 21 years.
No grounds of error are set forth in a brief filed in the trial court as required by Art. 40.09, Vernon’s Ann.C.C.P.
We have examined the record and find nothing contained therein which we should consider as unassigned error under Section 13 of said Article,
*662No question based on indigency is raised.
The judgment is affirmed.
No motion for rehearing will be entertained or filed with the clerk without leave of this Court first being obtained after good cause has been shown.